Citation Nr: 1618791	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-51 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), also claimed as memory loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to an initial rating in excess of 30 percent prior to August 14, 2008 for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 70 percent for PTSD.

8.  Entitlement to an initial disability rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures.
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 20, 2007 through August 13, 2008.

10.  Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.

11.  Entitlement to special monthly pension (SMP) benefits at the housebound rate.

12.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to June 2003, and from August 2004 to November 2007.  He served in Iraq from June 19, 2006 to September 25, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 (PTSD), December 2008 (TDIU), and March 2016 (specially adapted housing, special home adaptation) rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a July 2013 (all other issues) rating decision of the VA RO in Muskogee, Oklahoma.  Jurisdiction over the appeal is with the Montgomery RO.  In a May 2012 rating decision, the Montgomery RO increased the Veteran's rating for PTSD from 30 percent to 50 percent, and in a September 2013 rating decision, the RO increased the Veteran's PTSD rating from 50 to 70 percent and granted TDIU, effective as of August 14, 2008.

In October 2014, the Board remanded this case to schedule the Veteran for a Travel Board hearing.  In February 2016, he testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In his April 2016 substantive appeal on the issue of entitlement to specially adapted housing or a special home adaptation grant, the Veteran requested a Travel Board hearing.  However, in subsequent correspondence also dated April 2016, the Veteran withdrew his request for a Travel Board hearing.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has bifurcated the PTSD issue as reflected on the title page, as this allows for an immediate award of benefits as to the earlier period on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of 1) entitlement to service connection for a TBI, also claimed as memory loss; 2) entitlement to service connection for bilateral hearing loss; 3) entitlement to service connection for a right knee disorder; 4) entitlement to service connection for a left knee disorder; 5) entitlement to an initial rating in excess of 70 percent for PTSD; 6) entitlement to an initial rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures; and 7) entitlement to a TDIU from November 20, 2007 through August 13, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  From November 20, 2007 through August 13, 2008, the Veteran's PTSD was manifested by at least near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

3.  Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.

4.  The Board has granted entitlement to special monthly compensation on account of the need for regular aid and attendance of another person, and SMC and SMP at the housebound rate are lesser benefits.

5.  The Veteran's service connected disabilities do not result in loss or loss of use of upper or lower extremities, blindness in both eyes, deep partial thickness, full thickness or subdermal burns, or residuals of an inhalation injury; he is not service connected for amyotrophic lateral sclerosis (ALS).


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  From November 20, 2007 through August 13, 2008, the criteria for an initial 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for SMC based on the need for the regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).

4.  The claim for SMP benefits at the housebound rate is dismissed.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

5.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Service Connection for Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his May 2013 VA Hearing Loss and Tinnitus examination that he was exposed to noise in service from gunfire and improvised explosive devices (IEDs).

Likewise, the Veteran contends in his February 2016 Board hearing that he experienced noise exposure in service from suicide bombs, chlorine bombs, and weapons fire during his 15 months of service in Iraq.  See transcript, p. 26.  He further testified that he has occasionally experienced ringing in his ears-primarily his left ear-ever since his time in service.  Id., p. 27.

The Board finds that the Veteran's report of occasional episodes of tinnitus since service is both competent and credible.  First, the Veteran is competent to diagnose his tinnitus from service to the present because it is capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition); Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (tinnitus is a condition that can be observed by a layperson).  Second, the Board further finds the Veteran's reports of occasional tinnitus since service credible based on its consistency with his service as an Infantryman for 15 months in Iraq, and based on his demeanor at his February 2016 Board hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (VA may consider consistency with other evidence and demeanor at a hearing when determining credibility).  Although the Board recognizes that the Veteran stated that he was not experiencing recurrent tinnitus at the time of his May 2013 VA examination, this is consistent with his February 2016 testimony reporting occasional tinnitus since service, and thus does not undermine the credibility of his testimony.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Initial Rating Greater than 30 percent for PTSD from November 20, 2007 to August 13, 2008

As an initial matter, the Board notes that the grant of a 70 percent rating for PTSD does not preclude higher ratings on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as a still higher rating is not being denied by this decision, no discussion of VA's duties to notify and assist is required at this time.

The Veteran contends in his July 2008 notice of disagreement that his PTSD warrants an initial rating in excess of 30 percent.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is currently rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD from November 20, 2007 to August 13, 2008.  The RO assigned the effective date of November 20, 2007 because it is the day after his separation from service, and he filed his claim for service connection for PTSD in January 2008-within one year of his separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Following the June 2008 rating decision granting service connection for PTSD, the Veteran filed a notice of disagreement with the assigned 30 percent rating in July 2008.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Following a review of the evidence of record, the Board finds that an initial rating of at least 70 percent is warranted from November 20, 2007 through August 13, 2008.  Specifically, the Veteran's initial VA examination, provided in March 2008, includes the Veteran's report that after deployment he threatened to kill his wife, went to jail for 12 hours, had an emergency restraining order placed against him, and lost custody of his daughter.  Further, in March 2008 the Veteran told his treating VA physician that he was concerned about job loss due to his ongoing divorce hearings and need for PTSD treatment.  Moreover, in April 2008 the Veteran told another treating VA physician that he was experiencing memory loss due to interrupted sleep from flashbacks and panic attacks.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD resulted in at least occupational and social impairment with deficiencies in most areas due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as threatening his wife with violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Because the Veteran's PTSD symptoms were consistent with occupational and social impairment with deficiencies in most areas from November 20, 2007 through August 13, 2008, a 70 percent rating is warranted for that period.

Analysis: SMC at the Housebound Rate or Based on Aid and Attendance

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).
 
As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.
 
It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Throughout the pendency of the appeal, the Veteran is in receipt of service connection for PTSD, rated 70 percent; left foot metatarsalgia, status post left foot stress fractures, rated 10 percent; and tinnitus, which is granted in this appeal and is pending assignment of a rating.

In a December 2015 letter, the Veteran's friend, A.R., a medical assistant, wrote that she lives with the Veteran and drives him places due to his fear of driving.

In the Veteran's February 2016 Board hearing, A.R. testified that the Veteran cannot cook because his memory loss from PTSD makes him afraid that he will leave the stove or oven on, risking a fire.  Consequently, she cooks for him or brings him meals.  See transcript, p. 38.  A.R. also testified that she does errands for the Veteran, including going to stores, dropping off and picking up his dry-cleaning, and going to the bank.  Id., pp. 39, 40.  Additionally, the Veteran testified that he does not trust himself to drive, and A.R. testified that the Veteran had an incident in which "he started panicking and freaking out and I was the one driving and he was just the passenger.  So [since] then I wouldn't trust him to drive."  Id., p. 39.  A.R. further testified that she drives the Veteran to his parents' house, "let[s] him talk to me almost like I'm a counselor," and stays at his house overnight when his symptoms are bad-at which times she has heard him "yelling for help" and experiencing "a night terror."  Id., pp. 40, 42.  A.R. noted that the Veteran "hardly get[s] out of the house."  Id., p. 40.  A.R. explained that she assists the Veteran on an everyday basis, and that his mother and siblings also assist him.  Id., pp. 40-41.

In his April 2016 statement written on a VA Form 9, the Veteran asserted that "I have attempted suicide twice," and that he has "PTSD and agoraphobia to the point [that] you can't leave your home."

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  Specifically, the May 2013 VA Aid and Attendance examiner recorded the Veteran's statement that he has severe short-term memory loss; she did not provide a medical opinion.  Moreover, the Board finds that the testimony from the Veteran and A.R. is both competent and credible to establish that he requires daily personal assistance from others as a result of his service-connected PTSD to protect him from the hazards or dangers incident to his daily environment.  See Washington, 19 Vet. App. at 368 (2005); see also Dalton, 21 Vet. App. at 38 (2007).

Accordingly, the criteria are satisfied to award special monthly compensation based on the need aid and attendance of another person.  The appeal is granted.  As this represents a complete grant of the benefit sought on appeal, the issue of entitlement to SMC based on being housebound, which is a lesser benefit, is moot.

Analysis: SMP at the Housebound Rate

By law, a Veteran whose countable income exceeds the rate allowed for a pension benefit cannot meet the income requirements for payment of pension.  In this case, the SMC benefits awarded above exceed the income requirements for SMP.  Since the Veteran is already receiving a greater benefit, SMC based on the need for aid and attendance, the Veteran is precluded by his income from eligibility for payment of SMP. 

Since the law, not the facts of this case, precludes VA from paying SMP to the Veteran while he is receiving SMC based on the need for aid and attendance, the appeal must be dismissed for lack of legal entitlement.  

Analysis: Specially Adapted Housing / Special Home Adaptation Grant

The Veteran contends in his November 2015 claim that he requires specially adapted housing or a special home adaptation grant because of his service-connected PTSD and his non-service-connected TBI and respiratory problems.  In his March 2016 notice of disagreement, the Veteran stated that "I need help to go to the bathroom and I'm very feeble because of a Traumatic brain injury which I sustained in Iraq.  I have severe PTSD which makes travelling in vehicles, appointments, and going to the grocery store impossible."

In an April 2016 letter, the Veteran wrote that specially adapted housing would help him because inhaling "toxic chemicals [in Iraq makes it] difficult for me to get around my home due to shortness of breath, also I have knee, ankle, and metatarsal stress fractures that make mobility difficult, hence the need for hand rails to be placed in my home.  I have difficulty getting in and out of the bathtub and shower, getting on and off the toilet, [and] getting around my kitchen, garage, and living room."

Specially adapted housing is warranted for a disability rated as permanent and total, and the disability must be due to the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(a), (b) (2015).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Eligibility for assistance in acquiring specially adapted housing may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2015).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).
 
Here, the Veteran is in receipt of service connection for PTSD, left foot metatarsalgia status post left foot stress fractures, and tinnitus.  The Veteran does not have a disability that is rated permanent and total, but is in receipt of a TDIU.  However, the record does not demonstrate that he has loss or loss of use of one or both lower extremities; blindness in both eyes; residuals of an organic disease which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities; or full thickness or subdermal burns.  38 C.F.R. § 3.809(a), (b).  Although the Board accepts the Veteran's April 2016 contention that he has "difficulty getting in and out of the bathtub and shower, getting on and off the toilet, [and] getting around my kitchen, garage, and living room," these symptoms do not rise to the level of severity required under 38 C.F.R. § 3.809.  While the Veteran may well have challenges in everyday living due to his service-connected disabilities, they do not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought.  Thus, he is not entitled to specially adapted housing based on his disabilities.  Id.

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a(b).  As described above, he have anatomical loss or loss of use of his hands, deep partial thickness burns, residuals of an inhalation injury, or blindness in both eyes with visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  Although the Board recognizes that the Veteran reports having developed inhalation problems due to chemical exposure in Iraq, he is not service-connected for any respiratory disorder.  Thus, entitlement to a home adaptation grant is not established.  38 C.F.R. § 3.809a.
Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809 or 3.809a(b), his claim must be denied.


ORDER

Service connection for tinnitus is granted.

From November 20, 2007 through August 13, 2008, an initial rating of 70 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to SMC on account of the need for regular aid and attendance of another person is granted.

Entitlement to SMP benefits at the housebound rate is dismissed without prejudice.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for TBI because the May 2013 VA examination report is inadequate.  Specifically, that examiner found that "there is no evidence to support a diagnosis of traumatic brain injury."  However, in February 2012, a VA physician found that "According to today's history and current DOD guidelines, [he] likely sustained a mTBI [mild TBI] during deployment."  Moreover, in December 2015, A.R., the licensed medical assistant, wrote that the Veteran has a TBI.  Additionally, at his February 2016 Board hearing, the Veteran testified that a suicide bomber set off "the most deafening, earth shattering" chlorine bomb, which "had to be a real contributing factor" to his TBI.  See transcript, p. 35.  The Veteran's August 2007 post-deployment questionnaire includes his report of headaches during deployment and difficulty remembering at the time of filing out the questionnaire.  He also reported experiencing severe memory loss at his February 2016 Board hearing.  Id., pp. 6, 10, 36-37.  Thus, a new VA examination is required in order to address his VA and private diagnoses of TBI, as well as his symptoms of headaches and memory loss.

Remand is warranted for the Veteran's claim of entitlement to service connection for bilateral hearing loss because he was exposed to acoustic trauma in Iraq, and he contends that his hearing has gotten worse since the May 2013 VA examination which found no cognizable hearing loss for VA purposes.  Specifically, the Veteran contends in his February 2012 claim that his hearing loss began on November 1, 2007, and is "due to shooting firearms and loud explosions" in service.  VA provided the Veteran with a Hearing Loss and Tinnitus examination in May 2013, wherein the Veteran again reported that he was exposed to noise in service from gunfire and IEDs; audiometric testing at the May 2013 examination showed that his hearing was normal for VA purposes.  38 C.F.R. § 3.385.  In his February 2016 Board hearing, the Veteran testified that he experienced noise exposure in service from suicide bombs, chlorine bombs, and weapons fire during his 15 months of service in Iraq.  See transcript, p. 26.  He further testified that his hearing has gotten worse since the May 2013 VA examination.  Id., pp. 29-30.  As the Veteran's claim was denied based on the absence of cognizable hearing loss during testing at the May 2013 VA examination, and as he has testified that his hearing has gotten worse since then, a new hearing loss examination is warranted.

Remand is warranted for the Veteran's claim of entitlement to service connection for right knee and left knee disorders because the examination of record is inadequate, as it does not address the cumulative impact of the impact of his service duties on his knees.  Specifically, in a February 2005 service treatment record, a clinician wrote that the Veteran complained of right knee pain, which had started two days earlier without trauma; the clinician diagnosed a "possible sprain or strain."  In his January 2013 claim, the Veteran reported that his knee pain began on December 21, 2012-more than 5 years after separation from service.  In May 2013, a VA clinician found that the Veteran had a "right medial collateral ligament sprain [for] 1 month."  Later in May 2013, a VA examination revealed degenerative joint disease of the right knee; the VA examiner cited the February 2005 treatment and found that "the Veteran served until 2007 and the c-file is silent for persistent or recurrent knee pain, therefore, it is less likely as not for the current right knee condition to be due to the knee pain in 2005 that was treated and resolved."  However, at his February 2016 Board hearing, the Veteran testified that his bilateral knee problems are due to either explosions or wear, tear, and stress from running for 5 to 8 miles, then marching for another 12 miles while wearing a 97-pound pack in service.  See transcript, p. 31.  He further testified that both knees now "make a loud, violent popping noise" when he squats.  Id., pp. 32-33.  As the May 2013 VA examiner did not consider the impact of the Veteran's wear, tear, and stress from running and marching in service, or discuss the loud, popping noise in both knees, a new bilateral knee examination is warranted.

Remand is warranted for the Veteran's claim of entitlement to an initial rating for PTSD in excess of 70 percent because he has testified that his PTSD has gotten worse.  See transcript, p. 14.  VA most recently provided the Veteran with an examination for his PTSD in September 2013.  The new evidence suggests that his PTSD has worsened since the last examination, and VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand is warranted for the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures, because the Veteran testified at his February 2016 Board hearing that his foot pops when he turns it, and he has daily stabbing pain in his left foot.  See transcript, pp. 20-21, 25.  As these symptoms represent potential worsening since his May 2013 VA examination, a new VA examination is required.  See Palczewski, 21 Vet. App. at 181 (2007); Snuffer, 10 Vet. App. at 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).
Remand is warranted for the Veteran's entitlement to a TDIU from November 20, 2007 through August 13, 2008 so that the AOJ may consider this matter, which is raised by the record, in the first instance.

Finally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA outpatient records dated since September 2013.  In this regard, a notation that an "electronic review" of such records was conducted will not suffice.  Instead, the records must be associated with the electronic claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment.

3.  After physically or electronically associating any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his TBI, also claimed as memory loss.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Is there at least as likely as not (50 percent or greater probability) that the Veteran has a TBI?  If there is no currently diagnosed TBI, the examiner must reconcile this lack of diagnosis with previous findings outlined below showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a TBI at any time since February 2012 even if that disability has since resolved.  
For any TBI that the examiner finds to have been present at any time since February 2012, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the TBI is related to or had its onset during service.

In offering this opinion, the examiner should consider the following documents:

* April 2003 service treatment records documenting complaints of headache and a laceration on the head due to wrestling.

* A June 2003 service treatment record showing that the April 2003 forehead laceration resolved with sutures.

* An August 2007 post-deployment health assessment wherein the Veteran reported having headaches and difficulty remembering.

* A February 2012 VA treatment record in which the doctor opined that "According to today's history and current DOD guidelines, [the Veteran] likely sustained a mTBI during deployment."

* The Veteran's February 2012 claim, wherein he states that his memory loss or TBI began on November 1, 2007, due to mustard gas exposure in Iraq on June 15, 2006, or due to roadside bombs or IEDs.

* A July 2012 Social Security Administration (SSA) record including the Veteran's assertion that "I have...traumatic brain injury...stemming from war."

* An October 2012 VA treatment record in which the Veteran asserted that one blast in Iraq resulted in his loss of consciousness.

* An October 2012 VA treatment record for TBI speech therapy, listing the date of injury as June 2007.

* The Veteran's November 2012 statement to a VA audiologist that he sustained a TBI in Iraq.

* The May 2013 VA examination, finding "no evidence to support a diagnosis of traumatic brain injury."

* A December 2015 statement from a licensed medical assistant, A.R., diagnosing the Veteran with TBI.

* The Veteran's February 2016 Board hearing testimony that his operating base was hit with a "most deafening, earth shattering" chlorine bomb, which "had to be a real contributing factor" to his TBI.  See p. 35.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After physically or electronically associating any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed bilateral hearing loss.  The claims folder should be made available and reviewed by the examiner.  All indicated studies-including an audiogram and the Maryland CNC Test-should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral hearing loss is related to or had its onset during service, to include as a result of conceded noise exposure therein.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's February 2012 claim that his hearing loss began on November 1, 2007, and is "due to shooting firearms and loud explosions" in service.

* The May 2013 VA examination, finding no cognizable hearing loss for VA purposes.

* The Veteran's February 2016 testimony to the effect that he had acoustic trauma in service from suicide bombers and weapons noise; and that his hearing loss has worsened since his May 2013 VA examination.  See pp. 26, 29.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After physically or electronically associating any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed bilateral knee disorders.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral knee disorders are related to or had their onset during service.  The examiner must discuss the impact of the Veteran's wear, tear, and stress from running and marching in service.  The examiner must also discuss the loud popping noise in the Veteran's knees, if observed on examination.

In offering this opinion, the examiner should consider the following documents:

* A February 2005 service treatment record documenting a complaint of right knee pain without trauma; the service clinician diagnosed a "possible sprain or strain."

* The Veteran's January 2013 statement that "My [bilateral] knee pain stems from running [during] my time in the service."  He stated that he ran 15 miles at a time, with a ruck sack.  "It has had a dramatic effect on my knees....The knee pain from my time in the service affects me now....I require the use of a cane and I'm only thirty years old."

* A May 2013 VA treatment record with a diagnosis of a "Right medial collateral sprain x 1 month."

* The May 2013 VA examination report, diagnosing degenerative joint disease of the right knee, and opining that it was less likely than not incurred in or caused by the claimed in-service injury because "the c-file is silent for persistent or recurrent knee pain" and "the [right] knee pain in 2005...was treated and resolved."

* The Veteran's February 2016 testimony to the effect that his knee problems are not due to a single injury, but rather are due to "wear and tear" from marches while carrying a heavy 97-pound pack.  See p. 31.  He further stated that his knees now pop.  Id., pp. 32-33.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report. 

6.  After physically or electronically associating any outstanding records, provide the Veteran with an appropriate VA examination to determine the severity of his PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

In determining the severity of the Veteran's service-connected PTSD, the examiner should consider the following documents:

* February 2016 hearing testimony from the Veteran and A.R. to the effect that he has worsening symptoms, including hallucinations of helicopters, short- and long-term memory loss, anxiety, nightmares, severe agitation, irritability, and constant panic attacks.  See pp. 3-5, 7, 10-11, 14.

* An April 2016 VA treatment record showing that the Veteran is at high risk for suicide.

The examiner should report all pertinent findings.  All findings and conclusions should be set forth in a legible report.

7.  After physically or electronically associating any outstanding records, provide the Veteran with an appropriate VA examination to determine the severity of his left foot disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

In determining the severity of the Veteran's service-connected left foot metatarsalgia, status post left foot stress fractures, the examiner should consider the following documents:

* The Veteran's August 2012 statement that his left foot hurts a lot when walking long distance, he cannot run, and the left foot often makes a popping noise.

* A May 2013 VA examination report diagnosing metatarsalgia and referencing October 2012 x-rays showing mild degenerative changes in the interphalangeal joint of the great toe of the left foot.

* The Veteran's February 2016 hearing testimony to the effect that he experiences daily stabbing pain in his left foot.  See  pp. 20-21.  The Veteran also testified that his left foot pops when he turns it.  Id., p. 20.

The examiner should report all pertinent findings.  All findings and conclusions should be set forth in a legible report.

8.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU from November 20, 2007 through August 13, 2008.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


